DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	The RCE dated 3-9-2022 is acknowledged.
	Claims included in the prosecution are 22, 25 and 34.
	Claims 1-7, 10-11, 13-14, 16 and 18-21 remain withdrawn from consideration.
	In view of the amendment to claim 34, the 112, 2nd paragraph rejection is withdrawn.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 22, 25 and 34 are rejected under 35 U.S.C. 103 as being unpatentable over Adrian et al. ("Effects of bioactive liposomes on cultured hepatic stellate cells and liver fibrosis in bile duct ligated rats", 2006, presented in IDS) in view of Lieber (USP 5,284,835A), Perkins et al. (US 2008/0107723A1) and Niitsu et al. (US PG pub. 2013/0171127A1).
Adrian et al. evaluate effect of liposomes containing the bioactive lipid dilinoleoylphosphatidylcholine (DLPC) on hepatic stellate cells activation and liver fibrosis. The reference teaches that the bioactive drug carriers modulate the activity of all liver cells during liver fibrosis, see abstract and page 65, paragraph 4th. Adrian teaches DLPC acts as an antioxidant, see page 74, paragraph 1. Thus, DLPC also acts as an antioxidant. Adrian teaches total PC at a concentration of 320nmol/ml (see page 65, second paragraph). Adrian further teaches the antioxidant is a lipid soluble antioxidant, by incorporating the bioactive phospholipid DLPC in the bilayer of liposomes we made an attempt to design a drug carrier system which, when properly targeted, could simultaneously deliver an encapsulated antifibrotic drug as well as the bioactive lipid to the HSC, hepatic stellate cells population in fibrotic livers, see page 74, paragraph 2. Cholesterol is taught to be used under materials and methods on page 63. Adrian also teaches use of POPC lipid, see page 73.
Lieber discloses use of dilinoleoylphosphatidylcholine (DLPC) for treatment and prevention of cirrhosis and fibrosis in the liver, see title. Lieber teaches use of about 1 to 3 grams of DLPC, see claim 2.
Adrian and Lieber et al. do not teach use of DPPC in a liposomal composition.
Perkins teaches treating cystic fibrosis by administering a liposomal composition, see abstract. Perkins teaches that the liposomal formulation comprises lipids such as dipalmitoylphophatidylcholine (DPPC), palmitoylstearoylphosphatidyl -choline (PSPC) and egg phosphatidylcholine, phosphatidylcholine, soy phosphatidylcholine etc. and their combinations thereof, see [0016] and [0025]. The liposomal formulation comprises 500mg of DPPC and 250mg of cholesterol, see [0018]. The liposomal composition is at aqueous concentration of 10-100mg/ml, see [0020]. The lipid formulation is useful in treating pulmonary distress, see [0070]. The lipid formulation additionally comprise a peptide protein, see [0070]. Use of 40% DPPC is taught in [0107].
Niitsu et al. teaches composition for regenerating normal tissue from fibrotic tissue, see title. The reference teaches liposomal use comprising phospholipids such as DPPC and DLPC along with cholesterol, for treating liver fibrosis, see [0199] and [0430].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized DPPC into the composition of Adrian et al. One of ordinary skill would have been motivated to do so because Perkins teaches use of DPPC along with cholines for treating cystic fibrosis and Niitsu teaches use of DPPC and DLPC for treating liver fibrosis. Adrian does not teach the claimed concentration in terms of mg/mL; thus, Adrian does not teach lipid at 1 to 100 mg/ml in the liposome. However, it would have been obvious to a person having ordinary skill in the art to measure the concentration in terms of mg/mL then further to utilize liposomes which comprise lipid at 1 mg/mL by routine experimentation in order to optimize the activity of the composition for commercial application and for treating fibrosis.
Applicant argues that to establish a prima facie case of obviousness, the examiner must show that all the elements of the claim are taught or suggested in the prior art and quotes MPEP section 2143.03 . The Examiner points out that the rejection is made using a combination of Adrian et al. ("Effects of bioactive liposomes on cultured hepatic stellate cells and liver fibrosis in bile duct ligated rats", 2006, presented in IDS) Lieber (USP 5,284,835A), Perkins et al. (US 2008/0107723A1) and Niitsu et al and clearly set forth the reasons for combining...
Applicant argues that Adrian describes use of a liposome comprising DLPC/cholesterol/MPB-PE in a ratio of 23:16:1 and provides no indication as to the amounts of any individual component. Applicant argues that Adrian demonstrates that liposomes containing DLPC without targeting vehicle M6P-HAS were not effective in vivo. These arguments are not persuasive since instant claims do not exclude the targeting ligand.
	Applicant argues that Leiber discloses use of DLPC fed to animals or put in culture to treat liver disease and that Leiber describes a PC preparation of 40 to 52 DLPC and describes that substantially pure preparation of DLPC at amounts of 1 to 3 grams per day for a 70 kilogram person and that LPPC had no effect on liver cells.
	Applicant argues that Perkins teaches liposomes comprising DPPC in certain amounts to treat pulmonary diseases and refers to 67 other compounds but not DLPC. 	Applicant argues Niitsu describes the use of a collagen reducing agent to facilitate regeneration of fibrotic tissue and in certain cases the delivery vehicle maybe liposomes and although DLPC as one of the phospholipids, Niitsu does not teach a combination of DLPC and DPPC.. 
	Instant claims are composition and prior art clearly indicates that liposomes can be made using phospholipids and mixture of phospholipids and applicant has provided no comparative experimental data to establish that the nature of phosphatidylcholine or the amount of that phosphatidylcholine in claimed composition gives unexpected properties to the liposomes. The prior art clearly that establishes that the formation of liposomes in any amount of phospholipids and in particular phosphatidylcholine in the range of 50 to 100 mole percent or phosphatidylcholine in 50 to 100 weight percent. The Examiner cites US 2004/0146516 (see 0476) and US 2006/0115523 (see claim 18). The Examiner also cites US 2015/0150993 which teaches the use of mixture of phospholipids which include DLPC and DPPC for the formation of liposomes (see 0014 and 0065). Instant claims are composition claims and the reasons for combining need not the same as applicant’s.
	Applicant argues that PC C16 and free fatty acids of C 16 length have been shown to be upregulated in NAFLD and NASH subjects and one of ordinary skill would not have reasonably expected that a composition comprising additional C16 PCs such as DPPC would be useful in a liposome intended to treat NAFLD and NASH. This argument is not persuasive since as pointed out above, instant claims are composition claims and not drawn to ‘a method of treatment of NAFLD and NASH and intended use has no significance.
	Applicant argues that while the cited art provided no guidance on the amount of PC, a comparison of the present liposome with those available commercially available liposomes made using HSPC is approximately 2-4 times higher as shown in Table 2 of the application. This argument is not persuasive. The data appears to indicate the effect of total phospholipid compared to commercially available (HSPC) liposomes and the data does not indicate the amounts of individual phospholipids (DLPC and DPPC amounts) in the liposomes and no comparison was made with the liposomes suggested by the prior art used in the rejection.
2.	Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Adrian et al. ("Effects of bioactive liposomes on cultured hepatic stellate cells and liver fibrosis in bile duct ligated rats", 2006, presented in IDS) in view of Lieber (USP 5,284,835A), Perkins et al. (US 2008/0107723A1) and Niitsu et al. (US PG pub. 2013/0171127A1) and further in view of Hasegawa et al. (Aliment Pharmacol Ther 2001:15:1667-1672, presented in IDS). 
Adrian does not teach use of vitamin E.
Hasegawa teaches use of tocopherol, vitamin E in decreasing liver fibrosis, see the whole article and result.
It would have been obvious to one of ordinary skill before the effective filing date of he claimed invention to have utilized vitamin E into the composition of Adrian et al. for treating liver fibrosis motivated by the teachings of Hasegawa et al.
Applicant’s arguments have been fully considered, but are not found to be persuasive. The examiner has already addressed applicant’s arguments regarding Adrian, Leiber, Perkins and Niitsu. Applicant argues that Hasegawa neither discloses nor suggest a liposome comprising DLPC at all and certainly does not disclose a liposome comprising DLPC and DPPC in combination.
This argument is not persuasive since Hasegawa is combined for its teachings of the activity of vitamin E against liver fibrosis and Adrian teaches liposomes.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLLAMUDI S KISHORE whose telephone number is (571)272-0598. The examiner can normally be reached Monday through Friday 6:30 AM - 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FRED KRASS can be reached on 571-272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLLAMUDI S KISHORE/           Primary Examiner, Art Unit 1612